
	
		I
		112th CONGRESS
		1st Session
		H. R. 314
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2011
			Mr. Thornberry
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide grants to States for health care tribunals,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Liability Procedural Reform
			 Act of 2011.
		2.Grants for health
			 care tribunals
			(a)Grants
			 authorizedThe Attorney General may award grants to States for
			 the development, implementation, and evaluation of health care
			 tribunals.
			(b)DurationThe
			 Attorney General may award up to 7 grants under
			 subsection (a) and each grant awarded under
			 such subsection may not exceed a period of 10 years.
			(c)ApplicationEach
			 State desiring a grant under
			 subsection (a) shall submit to the Attorney
			 General an application at such time, in such manner, and containing such
			 information as the Attorney General may require.
			(d)ReportEach
			 State receiving a grant under
			 subsection (a) shall submit to the Attorney
			 General a report evaluating the effectiveness of activities funded with grants
			 awarded under such subsection at such time and in such manner as the Attorney
			 General may require.
			(e)Technical
			 assistanceThe Attorney
			 General shall provide technical assistance to the States awarded grants under
			 subsection (a). Such technical assistance
			 shall include the development, in consultation with States, of common
			 definitions, formats, and data collection infrastructure for States receiving
			 grants under this section to use in reporting to facilitate aggregation and
			 analysis of data within and between States. The technical assistance shall also
			 include guidance about identification and selection of health care tribunal
			 judges and independent expert witnesses, compensation of injured patients, and
			 clinical resources relating to the standard of care. States not receiving
			 grants under this section may also use such common definitions, formats, data
			 collection infrastructure, and other guidance from the Attorney General
			 pertaining to health care tribunals.
			(f)Evaluation
				(1)In
			 generalThe Attorney General shall enter into a contract with an
			 appropriate research organization to conduct an overall evaluation of the
			 effectiveness of grants awarded under
			 subsection (a) and to annually prepare and
			 submit a report to the appropriate committees of Congress. Such an evaluation
			 shall begin not later than 18 months following the date of implementation of
			 the first program funded by a grant under
			 subsection (a).
				(2)ContentsThe evaluation under
			 paragraph (1) shall include an analysis
			 of the effect of the grants awarded under
			 subsection (a) on—
					(A)the number,
			 nature, and costs of health care liability claims;
					(B)the liability
			 environment;
					(C)health care
			 quality; and
					(D)patient
			 safety.
					(g)DefinitionsIn
			 this section:
				(1)Health care
			 tribunalThe term health care tribunal means a trial
			 court or administrative tribunal—
					(A)the sole function
			 of which is the adjudication of disputes over injuries allegedly caused by
			 health care providers;
					(B)to which all or a
			 portion of such disputes within a jurisdiction are assigned;
					(C)the decisions of
			 which are final, binding, and appealable; and
					(D)the judges for which have health care
			 expertise and render decisions about the standard of care in dispute
			 adjudication, with reliance on independent expert witnesses commissioned by
			 such court or tribunal.
					(2)Health care
			 providerThe term health care provider means any
			 individual or entity licensed, registered, or certified under Federal or State
			 laws or regulations to provide health care services, but does not include any
			 manufacturer of drugs or devices.
				(h)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary. Amounts appropriated pursuant
			 to this subsection shall remain available until expended.
			
